Appellant's petition for rehearing is denied. But additional comment is allowable in view of the emphasis it puts upon the right which appellant had, if no adequate notice of the order of the probate court had been given her, to appeal within six months. G. S. 1923 (2 Mason, 1927) § 8985 (2). That right does not get us away from the statute requiring not only service of the notice of appeal, but also the filing thereof with proof of service "within thirty days after notice of the order." Strict though the construction may be, we see no escape from the conclusion that it was the intention of the legislature to require both the service and the filing within the 30-day period. Were the law otherwise, it would permit an intolerable practice. The intention was that the appellant should move with celerity. To that end he is required to give his notice of appeal and file it, with proof of service, within the time stated.
On the question of waiver of notice, authority is hardly needed to sustain the conclusion that one who takes an appeal without notice of the order appealed from waives such notice. *Page 404